Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 1 of 29 PAGEID #: 98




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




 CHAD THOMPSON, WILLIAM                        Case No. 20 CV 02129
 SCHMITT, AND DON KEENEY,
                                               Judge Edmund A. Sargus Jr.
            Plaintiffs, and                    Magistrate Judge Chelsey M. Vascura

 OHIOANS FOR SECURE AND FAIR
 ELECTIONS, DARLENE L. ENGLISH,
 LAURA A. GOLD, HASAN KWAME
 JEFFRIES, ISABEL C. ROBERTSON,
 EBONY SPEAKES-HALL, PAUL MOKE,
 ANDRE WASHINGTON, SCOTT A.
 CAMPBELL, AND SUSAN G. ZIEGLER

            Plaintiff-Intervenors,

                   v.

 RICHARD “MIKE” DEWINE, in his
 official capacity as Governor of Ohio,
 AMY ACTON, in her official capacity as
 Director of Ohio Department of Health,
 and FRANK LAROSE, in is official
 capacity as Ohio Secretary of State

           Defendants.




   COMPLAINT IN INTERVENTION FOR TEMPORARY RESTRAINING ORDER,
          PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF



      Intervenors Ohioans for Secure and Fair Elections, Darlene L. English, Laura A. Gold,

Hasan Kwame Jeffries, Isabel C. Robertson, Ebony Speakes-Hall, Paul Moke, Andre
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 2 of 29 PAGEID #: 99




Washington, Scott A. Campbell, and Susan G. Ziegler (“Intervenors”) for their Complaint for

Preliminary and Permanent Injunctive Relief against Defendants Ohio Governor Richard

DeWine, Director of Ohio Department of Health Amy Acton, and Ohio Secretary of State Frank

LaRose (“Defendants”), allege as follows:

                       INTRODUCTION AND NATURE OF THIS ACTION

       1.      This case is an as-applied constitutional challenge to certain deadlines and

restrictions set by the Ohio Constitution and state statute, applicable to petitions for proposed

amendments to the Ohio Constitution. Intervenors consist of Ohioans for Secure and Fair

Elections (“OSFE”), all of the members of OSFE’s committee, and individuals who, until the

coronavirus pandemic, had intended to circulate and/or sign the petition for a “Secure and Fair

Elections Amendment” to the Ohio Constitution (the “Proposed Amendment”). Intervenors seek

to have the Proposed Amendment placed before Ohio voters in the November 3, 2020 general

election. OSFE has made considerable headway in the process to do so and has invested

significant funds. OSFE, its members, and individual plaintiff petition-circulators are now at the

point where under ordinary circumstances, they would have begun the process of gathering

petition signatures.

       2.      Ohio law sets forth a number of formal requirements for petition signature-

gathering, including: a total number of signatures required, a geographic distribution of the

signers, requirements that the signatures may not be made by proxy and must be personally

witnessed by the petition circulator, deadlines for signature submission to the Secretary of State,

and requirements that the signatures be in “ink” rather than electronic.

       3.      Prior the coronavirus pandemic, Intervening-Plaintiffs had worked diligently to

place the Proposed Amendment on the November 2020 ballot. However, the pandemic has made



                                                  2
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 3 of 29 PAGEID #: 100




it impossible for Intervenors to meet these requirements for the Proposed Amendment. In

response to escalating advisories by the World Health Organization, Centers for Disease Control,

the President of the United States, the Governor of Ohio, the Director of the Ohio Department of

Health, and other authorities, including increasingly fervent warnings to avoid gatherings or even

approach within six feet of another person, nearly every public gathering in Ohio has been either

voluntarily cancelled or banned by government order. Offices, retail locations, dine-in

restaurants, and all non-essential places of work have closed. Colleges and universities have been

shut down and students instructed to go home.

       4.      Even if some restrictions may be lessened on May 1, social distancing measures

will endure far into 2020 and past the deadline for petition circulation. Even once Ohio reaches

the peak in COVID-19 cases, community transmission will continue until vaccine or herd

immunity is established, which is not likely to occur for at least a year. See Ex. A, Dr. Reingold

Decl. ¶ 12. Even with the partial reopening of the economy on May 1, schools, restaurants and

bars, all places of public amusement and spectator and recreational sports are to remain closed,

and even for those businesses that are permitted to open, it will remain mandatory that they

“ensure minimum 6 ft between people” and they are required to “stagger entry of customers and

guests.”1. The interpersonal contact inherent to petition drives, in addition to the common

surfaces of paper petitions, clipboards, and pens, are all vectors for transmission. See Ex. A,



1
 Camryn Justice, Reopening Ohio: Gov. DeWine gives dates, protocols for reopening businesses
beginning May 1, News 5 Cleveland, Apr. 27, 2020,
https://www.news5cleveland.com/news/continuing-coverage/coronavirus/reopening-ohio-gov-
dewine-gives-dates-protocols-for-reopening-businesses-beginning-may-1; see also Governor
Mike DeWine (@GovMikeDeWine), Twitter (Apr. 14, 2020, 3:11 PM)
https://twitter.com/GovMikeDeWine/status/1250139709940137985?s=20 (“As we reopen
#Ohio, people will have to be very, very careful until we get a vaccine. You'll have to weigh
benefit vs. risk. You will have to make sure you're wearing a mask when you go out, continue
social distancing, etc. #COVID19 is not going away until we get a vaccine”
                                                 3
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 4 of 29 PAGEID #: 101




Reingold Decl. ¶ 17. Merely talking to someone closer than six feet can lead to COVID-19

infection. Center for Disease Control, Coronavirus 2019 (COVID-19) Factsheet,

https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf (last accessed

Apr. 17, 2020).

          5.   It is axiomatic that face-to-face encounters between people are essential for any

physical in “ink” signature-gathering. Given the temporary changes in our society—specifically

the severe reduction of the ability to physically encounter other people—there is no means of

complying with Ohio’s formal signature requirements. In the throes of today’s extraordinary

circumstances, Ohio’s requirements operate to completely eradicate Intervenors’ indelible First

Amendment, Fourteenth Amendment and Ohio constitutional rights to ballot access, freedom of

speech, and freedom of association.

          6.   In the context of elections emergencies, state and federal courts are often called

upon to craft appropriate situational remedies that apply core constitutional principles to protect

the franchise. With no other remedy available, Intervenors ask that this Court grant all necessary

and appropriate relief to ensure that even—and perhaps especially—in this time of

unprecedented crisis, Intervenors’ fundamental rights are preserved.

          7.   Intervenors affirmatively allege that they have acted with the utmost diligence in

bringing the instant action timely, that there has been no unreasonable delay in asserting their

rights herein and, further, that their intervention would not prejudice any party in this action.

Specifically, Intervenors have filed their claims only three days after Plaintiffs commenced this

action.

                                             PARTIES

          8.   Intervenor OSFE is an Ohio ballot issue committee responsible for the



                                                  4
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 5 of 29 PAGEID #: 102




organization of the signature-gathering effort to certify the Proposed Amendment to the

November 3, 2020 general election ballot, and to support its passage by the electors of Ohio.

        9.     Intervenors Darlene L. English, Laura A. Gold, Hasan Kwame Jeffries, Isabel C.

Robertson, and Ebony Speakes-Hall are residents and electors of the State of Ohio and are the

members of the committee designated to represent the petitioners of the Proposed Amendment

pursuant to R.C. 3519.02.

        10.    Intervenor Paul Moke is a resident and elector of the State of Ohio, who wishes to

serve as a petition circulator for the Proposed Amendment, as well as to recruit others to do the

same.

        11.    Intervenor Andre Washington is a resident and elector of the State of Ohio, who

wishes to serve as a petition circulator for the Proposed Amendment, as well as to recruit others

to do the same.

        12.    Intervenor Scott A. Campbell is a resident and elector of the State of Ohio, who

wishes to sign the petition in support of the Proposed Amendment.

        13.    Intervenor Susan G. Ziegler is a resident and elector of the State of Ohio, who

wishes to sign the petition in support of the Proposed Amendment.

        14.    Defendant Richard DeWine is the Ohio Governor and the head of the executive

branch of Ohio’s government. Through his executive power, he issues a series of executive

orders closing down public facilities and requiring Ohio residents to stay-at-home.

        15.    Defendant Amy Acton is Director of Ohio’s Department of Health. Along with

Defendant DeWine, she issued a series of executive orders closing down public facilities and

requiring Ohio residents to stay-at-home.

        16.    Defendant Frank LaRose is the Ohio Secretary of State and the chief elections



                                                 5
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 6 of 29 PAGEID #: 103




officer of the State of Ohio, and is charged under Article II, §§ 1a and 1g of the Ohio

Constitution with receiving filed petitions and determining the sufficiency of signatures.

                                 JURISDICTION AND VENUE

       17.     Jurisdiction in this case is predicated on 28 U.S.C. § 1331, this being a case

arising under the Constitution of the United States and 42 U.S.C. § 1983. This Court has

jurisdiction over the subject matter of this action, including under R.C. 2721.02(A) and

2721.12(A).

       18.     Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because events

giving rise to these claims occurred in the Southern District of Ohio and each Defendant

conducts business in this district.

                                      FACTUAL ALLEGATIONS

                 OSFE Has Worked Diligently and Has Progressed to the Point of
                       Circulating Petitions for its Proposed Amendment

       19.     Intervenors are all proponents of the Proposed Amendment to Ohio’s

Constitution, which is designed to protect Ohioans’ right to vote, expand opportunities to

exercise that right, and ensure that voting in Ohio remains secure. Intervenor OSFE is

endeavoring to place this issue on the November 3, 2020 general election ballot.

       20.     On January 10, 2020, February 5, 2020 and February 20, 2020 Intervenor OSFE

entered into contracts with Advanced Micro Targeting (“AMT”), a nationally recognized petition

circulation firm. These contracts engage AMT to assist in circulating the Proposed Amendment

and constitute a significant financial obligation for Intervenor OSFE. Intervenor OSFE has

already paid AMT $500,000 pursuant to these contracts. Pursuant to these contracts, AMT

collected more than 2,000 signatures from Ohio electors and began to prepare to collect

additional signatures for the Proposed Amendment. See Ex. B, Webb Decl. ¶¶ 6-9, 24.


                                                 6
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 7 of 29 PAGEID #: 104




         21.    Intervenor OSFE has also spent additional funds for consultants, legal advice,

public opinion polling, and public facing campaign materials. These funds include $33,100 paid

to consultants and contractors; $38,550 for polling; $2,846 for digital asset creation; and $15,340

paid in legal fees.

         22.    Intervenor OSFE also began engaging with a broad network of volunteer petition

circulators, who anticipated gathering signatures once the petition had reached the appropriate

stage.

         23.    On January 22, 2020, OSFE submitted a written petition to approve a summary of

the Proposed Amendment to Ohio Attorney General Dave Yost containing the signatures of

more than 1,000 qualified Ohio electors. That same day, Defendant LaRose had publicly

criticized the petition effort and expressed his opposition to it. See Jackie Borchardt, “Ohio

Measure to Expand Voting Rights Could be on Ballot in November,” Cincinnati Enquirer

[DATE]. On January 31, 2020, the Attorney General rejected the summary.

         24.    OSFE rewrote its summary and submitted a revised written petition to approve a

summary of the Proposed Amendment to Ohio Attorney General Dave Yost containing the

signatures of more than 1,000 qualified Ohio electors on February 10, 2020. This written petition

contained a copy of the full text of the Proposed Amendment and a summary of the Proposed

Amendment.

         25.    On February 20, 2020, pursuant to R.C. 3519.01(A), Attorney General Yost

certified that the summary of the Proposed Amendment submitted by OSFE was a fair and

truthful statement of the constitutional amendment. On March 2, 2020, however, the Ohio Ballot

Board voted 3-2 to find that the Proposed Amendment contained four unconnected subjects,

rather than a single subject.



                                                 7
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 8 of 29 PAGEID #: 105




        26.     Just three days after the Ballot Board’s decision, On March 5, 2020, Intervenors

OFSE, English, Gold, Jeffries, Robertson, and Speakes-Hall filed an expedited action in the

Supreme Court of Ohio, asking that the Supreme Court issue a writ of mandamus instructing the

Ballot Board to certify to the Ohio Attorney General that the Proposed Amendment contains only

one constitutional amendment. See State ex rel. Ohioans for Secure and Fair Elections v. Ohio

Ballot Board, Supreme Court Case No. 2020-0327. This action was based solely on the action of

the Ballot Board on March 2nd and predates the WHO labeling the coronavirus as a pandemic,

the orders from Defendant DeWine and Defendant Acton, and the other events that give rise to

this current action.

        27.     On April 14, 2020 the Ohio Supreme Court found that the Proposed Amendment

was a single issue and ordered the Ballot Board to meet and certify it as such. On April 23, the

Ballot Board met and certified the proposed Amendment as a single issue. If not for the

coronavirus pandemic, Intervenors would have begun circulation of their petition immediately,

last week, on April 24. It is typical for signature gathering to occur in late spring as the weather

warms up and more people head outside making signature gathering more feasible. See Esshaki

v. Whitmer, No. 2:20-CV-10831-TGB, 2020 WL 1910154, at *11 (E.D. Mich. Apr. 20, 2020)

(“These candidates may have relied, reasonably and in good faith, on the ability to collect the

vast majority of the signatures they needed in late March or early April, when rising

temperatures would bring more people outside and facilitate signature gathering.”)

 Ohio Law Imposes a Number of Formal Requirements That are Premised on the Possibility of
                      In-Person Signature Gathering for Petitions

        28.     A number of Ohio constitutional and statutory restrictions apply to OSFE—and

everyone seeking to put forth a proposed constitutional amendment to be included on a general

election ballot—including several that plainly are premised on gathering of signatures in person:


                                                  8
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 9 of 29 PAGEID #: 106




               a. The requirement to gather a number of petition signatures equal to at least

                   10% of the total vote cast for the office of governor in the last gubernatorial

                   election, see Ohio Const. Art. II § 1a; R.C. 3519.14 (Secretary of State shall

                   not accept any petition which does not purport to contain the minimum

                   number of signatures);

               b. In at least 44 of Ohio’s 88 counties, to obtain signatures from at least 5% of

                   the total vote cast for the office of governor in the last gubernatorial election

                   in that county, see Ohio Const. Art. II § 1g; R.C. 3519.14;

               c. To gather all signatures such that they are affixed in ink, see Ohio Const. Art.

                   II § 1g; R.C. 3501.38(B);

               d. To gather all signatures such that “no person shall write any name other than

                   the person’s own ... [and] no person may authorize another to sign for the

                   petition,” R.C. 3501.38; Ohio Const. Art. II § 1g;

               e. To gather all signatures in a manner such that the circulator witnessed the

                   affixing of every signature, and attests thereto, Ohio Const. Art. II § 1g.

       29.     Based on the number of votes cast for the office of governor in the last

gubernatorial election, OSFE must submit the signatures of at least 442,958 qualified Ohio

electors to the Secretary of State.

       30.     In addition, a number of other requirements apply that are rendered impossibly

burdensome in the context of the coronavirus pandemic and the inability to gather in-person

signatures:

               a. To submit the petition and all required signatures to the Secretary of State’s

                   office not later than 125 days prior to the election, see Ohio Const. Art. II



                                                  9
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 10 of 29 PAGEID #: 107




                   § 1a;

               b. To file the completed petition and signatures in searchable electronic form,

                   with a summary of the number of part-petitions per county and the number of

                   signatures on each part-petition, as well as an index of the electronic copy of

                   the petition, see R.C. 3519.16(B);

               c. To refrain from supplemental signature-gathering, as a cautionary measure in

                   the event of signature deficiencies, during the period after initially submitting

                   signatures to the Secretary of State but before any formal notices of deficiency

                   are issued, see R.C. 3519.16(F);

               d. To gather any and all required supplemental signatures, upon notice of a

                   deficiency in signatures by the Secretary of State, within 10 days of that

                   notice, see Ohio Const. Art. II § 1g; R.C. 3519.16(F).

       31.     The deadline to submit signatures for the Proposed Amendment is July 1, 2020,

which is 125 days before the November 3, 2020 election.

       32.     Under the Ohio Constitution, once the requisite signatures are submitted, the

Secretary of State has until 105 days before the election—July 21, 2020—to determine their

sufficiency. Ohio Const. Art. II § 1g.

       33.     If supplemental signatures are filed, the Secretary of State is to determine the

sufficiency of those additional signatures not later than 65 days before the election, or August 30,

2020 for the November 3, 2020 general election.

 The Coronavirus Pandemic Has Had a Drastic Impact on Public Health and Behavior, Causing
                 Widespread Closures, Cancellations, and Social Distancing

       34.     The United States and the state of Ohio are in a declared state of emergency, as a

result of the worldwide pandemic caused by the novel coronavirus. The respiratory disease


                                                 10
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 11 of 29 PAGEID #: 108




caused by the virus, COVID-19, is highly contagious and can result in serious illness and death.

       35.     As early as January of 2020 and continuing through the present, health experts

and federal, state, and local government officials released an escalating series of warnings and

emergency advisories, emphasizing the importance of protective measures including avoiding

gatherings of people and “social distancing,” defined as maintaining physical space from

affected or potentially affected persons.

       36.     On January 30, 2020, as the coronavirus outbreak spread internationally,

including to the United States, the World Health Organization (WHO) declared that it constitutes

a Public Health Emergency of International Concern.2 On January 31, President of the United

States Donald Trump suspended entry into the United States by any foreign nationals who had

traveled to China in the past 14 days. On February 24, 2020, President Trump asked Congress to

allocate $1.25 billion for a coronavirus response. 3

       37.     On February 25, 2020, the Director of the National Center for Immunization and

Respiratory Diseases at the Centers for Disease Control and Prevention (“CDC”) announced that

“[d]isruption to everyday life may be severe” as a result of the virus. 4 Regarding spread of the

disease within the United States, she stated that “[i]t’s not so much a question of if this will


2
  World Health Organization, Statement on the second meeting of the International Health
Regulations (2005) Emergency Committee regarding the outbreak of novel coronavirus (2019-
nCoV) (Jan. 30, 2020), https://www.who.int/news-room/detail/30-01-2020-statement-on-the-
second-meeting-of-the-international-health-regulations-(2005)-emergency-committee-regarding-
the-outbreak-of-novel-coronavirus-(2019-ncov) (accessed Mar. 26, 2020).
3
 Derrick Bryson Taylor, A Timeline of the Coronavirus Pandemic, N.Y. Times (Mar. 27, 2020),
available at https://www.nytimes.com/article/coronavirus-timeline.html (accessed Mar. 26,
2020).
4
  John Bacon & Ken Alltucker, Could a coronavirus pandemic be stopped? US warns of ‘severe’
disruptions, USA Today (Feb. 25, 2020), available at
https://www.usatoday.com/story/news/nation/2020/02/25/coronavirus-pandemic-can-outbreak-
still-be-stopped/4865934002/ (accessed Mar. 26, 2020).


                                                  11
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 12 of 29 PAGEID #: 109




happen anymore but rather more a question of exactly when this will happen,” and called upon

the American public to “work with us to prepare[.]”5

       38.     On February 26, 2020, CDC officials stated at a press briefing that “[n]on-

pharmaceutical interventions or NPIs will be the most important tools in our response to this

virus,” and that such NPIs included “social distancing measures.” 6

       39.     On February 27, 2020, the CDC issued further guidance recommending that

affected local communities practice “social distancing” measures, including reducing the

frequency of large gatherings and limiting the number of attendees. 7

       40.     On March 5, 2020, Ohio Department of Health Director Amy Acton announced

that the state would begin testing for COVID-19. 8

       41.     On March 11, the Director-General of the WHO declared COVID-19 to be a

global pandemic.9 That same day, Ohio newspapers published the CDC’s guidelines for limiting




5
 Pam Belluck & Noah Weiland, C.D.C. Officials Warn of Coronavirus Outbreaks in the U.S.,
N.Y. Times (Feb. 25, 2020), available at
https://www.nytimes.com/2020/02/25/health/coronavirus-us.html (accessed Mar. 26, 2020).
6
  Centers for Disease Control and Prevention, Transcript for the CDC Telebriefing Update on
COVID-19, https://www.cdc.gov/media/releases/2020/t0225-cdc-telebriefing-covid-19.html
(accessed Mar. 26, 2020).
7
  See Centers for Disease Control, Implementation of Mitigation Strategies for Communities with
Local COVID-19 Transmission (Mar. 12, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf
(accessed Mar. 26, 2020).
8
 Max Filby, Ohio can start testing for coronavirus this weekend, Columbus Dispatch (Mar. 5,
2020), available at https://www.dispatch.com/news/20200305/ohio-can-start-testing-for-
coronavirus-this-weekend (accessed Mar. 26, 2020).
9
 See World Health Organization, WHO Director-General’s opening remarks at the media
briefing on COVID-19 – 11 March 2020 (Mar. 11, 2020), available at
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020 (accessed Mar. 26, 2020).

                                                12
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 13 of 29 PAGEID #: 110




the spread of COVID-19 and self-protection, including maintaining distance of at least 6 feet

from others, and avoiding contact. 10

          42.    On March 12, the CDC updated its coronavirus-related guidance to reflect

recommendations to consider cancelling or postponing mass gatherings, and noting that person-

to-person spread of the virus happens most frequently within a distance of 6 feet. 11

          43.    On March 13, 2020, President Trump declared a national emergency retroactive

to March 1, 2020.12

          44.    On March 15, the CDC advised that no gatherings of fifty or more people occur

over the next eight weeks, including weddings, festivals, parades, concerts, sporting events, and

conferences. On March 16, the President advised citizens to avoid groups of more than 10. 13

          45.    Meanwhile, across Ohio, public facilities and events were closing in response to

the coronavirus threat. On March 5, based on CDC guidance, Governor Mike DeWine

announced that the Arnold Sports Festival, the largest single annual event in Columbus, would

be closed to spectators.14 On March 12, 2020, the Columbus Dispatch reported that the




10
  Centers for Disease Control and Prevention, CDC guidelines to protect yourself from
coronavirus (Mar. 11, 2020), available at https://www.dispatch.com/news/20200311/cdc-
guidlines-to-protect-yourself-from-coronavirus (accessed Mar. 26, 2020).
11
  Centers for Disease Control and Prevention, Interim Guidance for Coronavirus Disease 2019
(COVID-19) (Mar. 15, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/large-
events/mass-gatherings-ready-for-covid-19.html (accessed Mar. 26, 2020).
12
   See White House, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/ (accessed Mar. 26, 2020).
13
     Taylor, supra n.2.
14
  10tv.com, LIST: What’s scheduled & canceled at the 2020 Arnold Sports Festival (Mar. 5,
2020), https://www.10tv.com/article/list-whats-scheduled-canceled-2020-arnold-sports-festival-
2020-mar (accessed Mar. 26, 2020).

                                                 13
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 14 of 29 PAGEID #: 111




Columbus Metropolitan Library, averaging more than 450,000 visits per month, was closing all

of its branches, and further that that St. Patrick’s Day parades in Columbus and Dublin, Ohio, as

well as the Columbus International Auto Show, were canceled or delayed. 15 On the same day, the

Mid-American Conference Men’s and Women’s Basketball tournament in Cleveland was

cancelled.16

       46.     Public and private colleges and universities throughout Ohio closed, enacted

online instruction measures in lieu of in-person classes, and sent their students away from

campus for the remainder of the semester. The Ohio State University, the largest university in the

state, announced on March 12, 2020 that all undergraduate students would be required to vacate

on-campus housing.17

       47.     Also, meanwhile, beginning in mid-March of 2020 Ohio Governor Mike DeWine

and Director Acton began ordering a number of emergency measures, 18 including

               a. On March 12, a ban on mass gatherings of 100 persons or more, amended on

                   March 17 to encompass gatherings of 50 persons or more, and further to

                   recommend that Ohioans refrain from non-family social gatherings of more


15
  Mark Ferenchik, Coronavirus: What’s closed, canceled in Columbus area, Columbus Dispatch
(Mar. 12, 2020), available at https://www.dispatch.com/news/20200312/coronavirus-whats-
closed-canceled-in-columbus-area (accessed Mar. 26, 2020).
16
   Kaylyn Hlavaty, Ian Cross & Jonathan Walsh, Remainder of 2020 MAC Tournament canceled
amid coronavirus pandemic, ABC News 5 Cleveland (Mar. 12, 2020),
https://www.news5cleveland.com/news/continuing-coverage/coronavirus/remainder-of-2020-
mac-tournament-canceled-amid-coronavirus-concerns (accessed Mar. 26, 2020).
17
  Natasha Anderson, List of Ohio colleges postponing spring commencement, Fox8 (Mar. 13,
2020), https://fox8.com/news/coronavirus/ohio-colleges-moving-to-fully-online-instruction-
closing-student-housing/ (accessed Mar. 26, 2020).
18
   See Ohio Department of Health, Public Health Orders, available at
https://coronavirus.ohio.gov/wps/portal/gov/covid-19/home/public-health-orders/public-health-
orders (accessed Mar. 26, 2020) (collection of coronavirus-related public health orders by ODH
and Gov. DeWine).

                                                14
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 15 of 29 PAGEID #: 112




                   than ten people;

               b. On March 15, a ban on dine-in services at bars and restaurants;

               c. On March 16, closure of all polling locations for the scheduled March 17,

                   2020 primary election;

               d. On March 19, a halt on business operations at barber shops, hair salons, day

                   spas, tattoo parlors, and similar establishments;

               e. On March 21, closure of senior centers and adult day care centers, as well as

                   indoor family entertainment businesses such as laser tag and ice skating.

       48.     Effective on March 23, 2020, Director Acton issued a further measure ordering

that all residents of the State of Ohio “stay at home or at their place of residence” unless subject

to a specific enumerated exception. Gatherings of more than ten persons, unless expressly

exempted, were prohibited, as are all gatherings of any number of people outside of “a single

household or living unit.” Businesses defined as nonessential were ordered to be reduced to a

minimal operational state.19

       49.     As a result of the critical public health threat presented by the coronavirus, expert

warnings and advisories, news coverage, recommendations from public officials, and public

health measures, numerous public gatherings in Ohio have been cancelled or postponed.

Numerous categories of businesses and other public accommodations have closed or shifted to

remote operation only and are likely to remain in such a state for many weeks or months.

Individual Ohioans are widely observing “social distancing” practices, including maintaining




19
   See Bethany Bruner, Coronavirus: What will enforcement of stay-at-home order look like?,
Columbus Dispatch (Mar. 23, 2020), available at
https://www.dispatch.com/news/20200323/coronavirus-what-will-enforcement-of-stay-at-home-
order-look-like (accessed Mar. 26, 2020).
                                                 15
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 16 of 29 PAGEID #: 113




interpersonal distance from individuals who may be affected. Public encounters have, on the

whole, been drastically reduced.

       50.     These circumstances will not be changing for months. Even with the partial

reopening of the economy, schools, restaurants and bars, all places of public amusement and

spectator and recreational sports are to remain closed, and even for those businesses that are

permitted to open, it will remain mandatory that they “ensure minimum 6 ft between people” and

they are required to “stagger entry of customers and guests.” 20 For the predictable future, there

will be no gatherings or close encounters between unrelated individuals.

     The Pandemic Has Rendered Impossible the Signature-Gathering and Related Measures
          Anticipated by Ohio Law for Constitutional Amendment Petition Campaigns

       51.     The coronavirus pandemic makes signature gathering impossible.

       52.     Even in normal times, signature collection is a time- and labor-intensive

endeavor. It requires hundreds of thousands, if not a million, interpersonal contacts among

circulators and signers.

       53.     Petition circulators rely heavily on public events and large gatherings, such as

sporting events, festivals, parades, conferences, concerts, parties, rallies, and elections in order to

meet people to ask to sign.

       54.     Elections are another large event where many signatures are collected by

signature gathers waiting outside of polls to try to talk to people who have come to vote.

       55.     Petition signature collection also depends upon human activity surrounding

businesses and other establishments of public accommodation such as restaurants, bars, libraries,



20
   Camryn Justice, Reopening Ohio: Gov. DeWine gives dates, protocols for reopening
businesses beginning May 1, News 5 Cleveland, Apr. 27, 2020,
https://www.news5cleveland.com/news/continuing-coverage/coronavirus/reopening-ohio-gov-
dewine-gives-dates-protocols-for-reopening-businesses-beginning-may-1
                                                  16
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 17 of 29 PAGEID #: 114




office buildings, college campuses, amusement parks, movie theaters, and government offices.

Like public events, such establishments offer opportunities for circulators to make contact with

large numbers of potential signatories and are necessary to signature collection.

        56.        Even door-to-door circulation and similar tactics are impossible in the coronavirus

pandemic. In light of public warnings and orders recommending social distancing, many

individuals are declining to risk close contact with an unknown person.

        57.        Crediting the CDC and Ohio Department of Health guidelines and other

information relating to the coronavirus pandemic, Intervenors Campbell and Ziegler reasonably

fear that contact with a petition circulator will present undue risk of exposure, and potentially

serious illness.

        58.        Accordingly, Intervenors Campbell and Ziegler will be unable to sign a petition in

support of the Proposed Amendment in a manner consistent with the formal requirements of

Ohio law surrounding signature-gathering.

        59.        Upon crediting the CDC and Ohio Department of Health guidelines and other

information relating to the coronavirus epidemic, Intervenors Moke and Washington reasonably

fear that attending public gatherings, or even making face-to-face contact with potential petition

signatories, will present undue risk of exposure and potentially serious illness.

        60.        For the same reasons, Intervenors Moke and Washington reasonably fear that they

cannot successfully or safely recruit or mobilize others who might be willing to become petition

circulators themselves, as doing so would put both Intervenors Moke and Washington, and the

potential additional circulators whom they seek to recruit, at undue risk of exposure and

potentially serious illness.

        61.        Accordingly, Intervenors Moke and Washington will be unable to circulate a



                                                   17
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 18 of 29 PAGEID #: 115




petition, or recruit others to serve as petition circulators, in support of the Proposed Amendment

in a manner consistent with the formal requirements of Ohio law surrounding signature-

gathering.

         62.      As a result of the circumstances created by the coronavirus pandemic, Intervenors

OSFE, English, Gold, Jeffries, Robertson, and Speakes-Hall, and petition circulators for the

Proposed Amendment including Intervenors Moke and Washington, will be unable to collect the

required 442,958 signatures prior to the July 1, 2020 filing deadline, or meet the other formal

requirements of Ohio constitutional and statutory law detailed above, absent relief from this

Court.

         63.      Specifically:

                  a. The widespread public avoidance of face-to-face contact, in public venues and

                      elsewhere, will prevent Intervenors from obtaining the requisite inked

                      signatures and written names by the signatories, as required by Ohio law.

                  b. The impermissibility of obtaining proxy or electronic signatures under Ohio

                      law, as well as the requirement that petition circulators attest to having

                      witnessed all signatures, will further prevent Intervenors from obtaining the

                      required number of signatures as a result of the present circumstances.

               The Coronavirus Pandemic Is Expected to Continue for Months, Rendering
                        It Impossible to Meet Signature-Gathering Deadlines

         64.      As of the morning of April 29, 2020, Defendant DeWine’s office reported 17,303

confirmed and probable cases of the COVID-19 illness, with 3,421 hospital admissions. There is

currently no vaccine for COVID-19 illness. See Ex. A., Reingold Decl. ¶ 10. Transmission of

COVID-19 is expected to continue until a vaccine is developed or herd immunity is established.

Id. at ¶ 12. It is unlikely that there will be a vaccine before 12 to 18 months from now at the


                                                    18
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 19 of 29 PAGEID #: 116




earliest. Id. at ¶ 13.

        65.     Under the projected timelines for the pandemic, it will remain impossible for at

least the next several months for Intervenors OSFE, English, Gold, Jeffries, Robertson, Speakes-

Hall, Moke, and Washington to begin circulation of the petition for the Proposed Amendment, or

for Intervenors Campbell and Ziegler to sign it.

        66.     Under these circumstances, Intervenors require an extension of the July 1 deadline

to submit signatures. However, even a significant extension alone will not make it possible for

Intervenors to advance the Proposed Amendment.

        67.     On March 26, 2020, OSFE’s Campaign Manager contacted the Office of the Ohio

Secretary of State by email, citing the impossibility of gathering signatures in compliance with

Ohio’s formal requirements during the COVID-19 pandemic, and requesting that Defendant

suspend or decline to enforce those requirements.

        68.     On March 27, 2020, by response email from counsel, Defendant’s office

acknowledged that:

        The current COVID-19 pandemic has upended nearly everything in our lives here
        in Ohio and in the lives of millions of Americans in many other states across the
        nation. As I know you are well aware, the pandemic even impacted our primary
        election. I can appreciate that the current situation has impacted your
        organization’s signature gathering for the proposed amendments.

        69.     Nonetheless, Defendant’s office refused OSFE’s request, asserting that Defendant

lacked the authority to revise or decline to enforce these requirements—and indeed, further

asserting that even the Ohio General Assembly could not revise many of them on its own.

  Ohio Has Already Taken Extraordinary Measures to Reschedule a Primary, and Other States
  Have Reduced or Suspended Signature-Related Requirements in Response to the Pandemic

        70.     On March 25, 2020, the Ohio General Assembly passed an omnibus coronavirus

response bill, HB 197, which was subsequently signed into law by Governor DeWine on March


                                                   19
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 20 of 29 PAGEID #: 117




27. Under HB 197, Ohio’s 2020 primary election was postponed until April 28, 2020, and

conducted almost exclusively by mail. Polling locations were closed, and vote centers were

reserved primarily for people with disabilities to vote in person on April 28, 2020.

        71.     Ohio is not alone in changing its electoral rules in light of the pandemic. States,

localities, and municipalities all over the nation have responded to the coronavirus pandemic by

changing procedures for elections and/or petitions to make essential adjustments to meet these

extraordinary circumstances.

        72.     For example, in an article entitled “Utah candidates can now collect signatures

without risking spread of Coronavirus,” the Salt Lake Tribune reported that on March 26, 2020,

the Governor of Utah had suspended the requirement that candidates collect signatures in order

to appear on Utah’s ballot, instead permitting candidates to send and receive petition pages

electronically.21

        73.     On March 19, 2020, the Governor of New Jersey13 issued an executive order to the

Secretary of State to implement online petitioning and signature collection “in light of the

dangers posed by COVID-19.”22

        74.     On April 2, 2020, Florida’s Secretary of State signed an emergency order allowing

for the collection of petition signatures online.23 And Idaho and Montana likewise adopted online




21
   Bethany Rodgers, Utah Candidates can now collect signatures without risking spread of
Coronavirus, Salt Lake Tribune (Mar. 26, 2020), available at
https://www.sltrib.com/news/politics/2020/03/26/gov-herbert-changes/ (accessed Mar. 29, 2020).
 22
    Executive Order No. 105 (Mar. 19, 2020), available at
https://www.state.nj.us/state/elections/assets/pdf/candidate/EO-105.pdf
 23
    Certification of Department of State Emergency Rule Filed with the Department of State
 (Apr. 2, 2020) available at https://dos.myflorida.com/media/702874/1ser20-2.pdf


                                                 20
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 21 of 29 PAGEID #: 118




systems in response to the pandemic.24

           75.   On March 25, the Circuit Court of the City of Richmond granted a motion for a

preliminary injunction, ordering a reduction in the number of signatures needed to enter

Virginia’s primary election from 10,000 to 3,000.25 The court found that “the circumstances as

they exist in the Commonwealth of Virginia and across the United States are not normal right

now,” and that the regulation requiring the signatures “does not provide for emergency

circumstances, like those that currently exist.”26

           76.   A number of state court and federal courts have followed suit relaxing ballot

access requirements, including allowing campaigns to collect and submit petition signatures

electronically, reducing the number of signatures required, and extending submission deadlines

on an as applied basis for 2020 elections in light of the coronavirus pandemic. Libertarian Party

of Illinois v. Pritzker, 2020 WL 1951687, at *4 (N.D. Ill., Apr. 23, 2020); Esshaki v. Whitmer,

No. 2:20-CV-10831-TGB, 2020 WL 1910154, at *10 (E.D. Mich. Apr. 20, 2020); Goldstein v.

Sec'y of Commonwealth, No. SJC-12931, 2020 WL 1903931, at *6 (Mass. Apr. 17, 2020).

       COUNT I: 42 U.S.C. § 1983, FREEDOM OF SPEECH UNDER THE FIRST AND
                        FOURTEENTH AMENDMENTS TO THE
                           UNITED STATES CONSTITUTION

           77.   Intervenors incorporate all foregoing paragraphs of this Complaint as if fully set



24
  Ballotpedia.org, Changes to ballot measure campaigns, proceduresBallot Measure Campaigns,
Procedures, and Policies in Response to the Coronavirus (COVID-19) Pandemic, 2020 (updated
Apr. 17, 2020
 https://ballotpedia.org/Changes_to_ballot_measure_campaigns,_procedures,_and_policies_in_
 re sponse_to_the_coronavirus_(COVID-19)_pandemic,_2020
this is the footnote
25
   See Order, Faulkner v. Virginia Dep’t of Elections, Va. Cir. No. CL 20-1456 (Mar. 25, 2020),
available at https://www.virginiamercury.com/wp-content/uploads/2020/03/3-25-2020-Faulkner-
v.-Virginia-Department-of-Elections-CL-20-1456-Prel....pdf (accessed Mar. 29, 2020).
26
     Id.
                                                  21
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 22 of 29 PAGEID #: 119




forth herein.

       78.      Ohio’s constitution has enshrined a right to initiative. Once a right of initiative is

created, the state may not place restrictions on the exercise of the initiative that unduly burden

Ohioans’ their rights. Meyer v. Grant, 486 U.S. 414, 420 (1988).

       79.      The circulation of petitions, including the petition for the Proposed Amendment,

is core political speech, where the protections of the First Amendment are at their zenith. Id.

       80.      The Supreme Court recognized that getting on the ballot makes a matter “the

focus of statewide discussion” which is an expressive right. Meyer, 486 U.S. at 423 (holding that

the ban on paid petition circulars violates freedom of speech by “mak[ing] it less likely that

appellees will garner the number of signatures necessary to place the matter on the ballot, thus

limiting their ability to make the matter the focus of statewide discussion”).

       81.      Further, by limiting Intervenors to wet signatures and in person contact only, the

State limits the ability of Intervenors to reach the Ohio pubic with their message of electoral

change. The first amendment interest identified in Meyer would be met by allowing Intervenors

to engage with the public in a safe way and allowing them to reach a larger audience. Meyer,

486 U.S. at 422 (holding that the ban on paid petition circulars “limits the number of voices who

will convey appellees' message and the hours they can speak and, therefore, limits the size of the

audience they can reach.”)

       82.      In the extraordinary circumstances of the coronavirus pandemic, Ohio’s signature

requirements and the other restrictions specified herein operate as an extreme restriction,

tantamount to a ban, on Intervenors’ ability to converse with the public concerning electoral

change, in violation of Intervenors’ rights under the First and Fourteenth Amendments.

       83.      As the petition requirements are not “necessary” to meet a legitimate government



                                                  22
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 23 of 29 PAGEID #: 120




interest, they cannot stand as applied to Intervenors in the current moment

         84.      Absent injunctive relief, Intervenors will suffer irreparable harm. Intervenors have

no adequate remedy at law.

   COUNT II: 42 U.S.C. § 1983, RIGHTS OF ASSOCIATION AND BALLOT ACCESS
       UNDER THE FIRST AND FOURTEENTH AMENDMENTS TO THE
                         UNITED STATES CONSTITUTION

         85.      Intervenors incorporate all foregoing paragraphs of this Complaint as if fully set

forth herein.

         86.      Intervenors have a related First Amendment right of association and ballot access

under the federal constitution that protects the circulation of petitions in support of ballot

initiatives.

         87.      “Under the three-step Anderson-Burdick framework, in which we “weigh the

character and magnitude of the burden the State's rule imposes on [Plaintiffs' First Amendment]

rights against the interests the State contends justify that burden, and consider the extent to which

the State's concerns make the burden necessary.” Schmitt v. LaRose, 933 F.3d 628, 639 (6th Cir.

2019).

         88.      The burden on Intervenors’ core rights presented here is severe: “[t]he hallmark of

a severe burden is exclusion or virtual exclusion from the ballot.” Schmitt, 933 F.3d at 639

(citing Libertarian Party of Kentucky v. Grimes, 835 F.3d 570, 574 (6th Cir. 2016)); see also

Williams v. Rhodes, 393 U.S. 23, 24, 35, (1968) (striking “series of election laws,” including

requirement that minor political parties file a petition signed by the number of voters equal to

fifteen percent of the votes cast in the preceding gubernatorial election, because it “made it

virtually impossible” for any party other than the Republican Party and Democratic Party to gain

ballot access).

         89.      In the extraordinary circumstances of the coronavirus pandemic, Ohio’s signature
                                                   23
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 24 of 29 PAGEID #: 121




requirements and the other restrictions specified herein operate as an extreme restriction,

tantamount to a ban, on Intervenors’ ability to access the ballot and organize in support of the

Petition, in violation of Intervenors’ rights under the First and Fourteenth Amendments.

       90.      Such severe burdens should be subject to strict scrutiny. Cf. Cal. Democratic

Party v. Jones, 530 U.S. 567, 582 (2000) (severe burdens on associational rights trigger strict

scrutiny). Ohio’s ballot restrictions cannot survive strict scrutiny, as they are not narrowly

tailored to meet a compelling government interest.

       91.      Absent injunctive relief, Intervenors will suffer irreparable harm. Intervenors have

no adequate remedy at law.

                                      PRAYER FOR RELIEF

WHEREFORE, Intervenors respectfully request:

   A. A narrow declaration by this Court that, in the extraordinary situation presented by the

       coronavirus pandemic, the requirements of Ohio law described herein as applied to

       Intervenors in their efforts to place the Proposed Amendment on the 2020 general election

       ballot, violate Intervenors’ rights to association, speech, assembly, and ballot access under

       both state and federal law;

   B. Temporary restraining order, preliminary injunction, and/or a permanent injunction

       enjoining the following relating to the Proposed Amendment and the petition therefor:

             1. The requirement of Ohio Const. Art. II § 1a that the petition contain signatures of

                electors equal to at least ten percent of the total vote cast for the office of

                governor in the last gubernatorial election;

             2. The requirement of Ohio Const. Art. II § 1g that the petition contain signatures,

                for at least 44 of Ohio’s 88 counties, from at least five percent of the total vote



                                                   24
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 25 of 29 PAGEID #: 122




             cast for the office of governor in the last gubernatorial election in that county;

          3. The requirement of R.C. 3519.14 that the Secretary of State may not accept a

             petition for filing that does not purport to contain the minimum number of

             signatures;

          4. The requirement of Ohio Const. Art. II § 1g and R.C. 3501.38(B) and (D) that

             names and signatures on petitions shall be written “in ink,” and cannot be written

             by proxy;

          5. The requirement of Ohio Const. Art. II § 1g that petition circulators must attest to

             having witnessed the affixing of every signature;

          6. The deadline of Ohio Const. Art. II § 1a to submit all required signatures with the

             Secretary of State’s office not later than 125 days prior to the election;

          7. The requirement of R.C. 3519.16 that supplemental signatures cannot be gathered

             prior to formal notice by the Secretary of State and commencement of the ten-day

             period for gathering supplemental signatures, as set therein;

          8. The requirement of R.C. 3519.16 that a searchable electronic copy of the petition

             be filed with the Secretary of State, accompanied by summaries and an index.

   C. A Temporary Restraining Order, preliminary injunction, and/or permanent injunction

      providing that:

          1. The signature requirements of Art. I §§ 1a and 1g and related statutes, including:

                  i. That the petition contains signatures of electors equal to at least ten percent

                        of the total vote cast for the office of governor in the last gubernatorial

                        election;

                 ii. That the petition contains signatures, for at least 44 of Ohio’s 88 counties,



                                                 25
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 26 of 29 PAGEID #: 123




                    from at least five percent of the total vote cast for the office of governor in

                    the last gubernatorial election in that county; and

                iii. That the Secretary of State may not accept a petition for filing that does not

                    purport to contain the minimum number of signatures;

             Are invalid as applied to Intervenors’ petition for the Proposed Amendment and

             shall not be enforced, but rather that the Proposed Amendment shall be included on

             the November 3, 2020 general election ballot statewide and that the required

             number of signatures shall be reduced to the 1,000 signatures already obtained in

             support of the Proposed Amendment;

          2. Or, in the alternative, as applied to Intervenors’ petition for their Proposed

             Amendment to be included on the November 3, 2020 general election ballot, that

             signatures collected and provided by electronic means, not in ink by the signer’s

             hand, and not personally witnessed by the circulator, shall be accepted; and

                 i. That supplemental signatures, if necessary, may be gathered at any time

                    prior to issuance of formal notice by the Secretary of State as to signature

                    deficiencies;

                ii. That the deadline to submit signatures to the Secretary of State shall be

                    August 21, 2020 rather than July 1, 2020;

                iii. A reduction by fifty percent (50%) of the requirement of Ohio Const. Art.

                    II § 1a that the petition contain signatures of electors equal to at least ten

                    percent of the total vote cast for the office of governor in the last

                    gubernatorial election;

                iv. The requirement of Ohio Const. Art. II § 1g that the petition contain



                                              26
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 27 of 29 PAGEID #: 124




                     signatures, for at least 44 of Ohio’s 88 counties does not apply; and

                  v. That the requirement of R.C. 3519.16 that a searchable electronic copy of

                     the petition be filed with the Secretary of State, accompanied by summaries

                     and an index shall not be enforced.

   D. Award attorney’s fees and costs associated with this litigation; and

   E. Provide any additional relief the Court deems just, proper, and appropriate.


                                            Respectfully submitted,

                                            /s/ Freda J. Levenson
                                            Freda J. Levenson (0045916)
                                                    Trial Counsel
                                            Elizabeth Bonham (0093733)
                                            ACLU of Ohio Foundation
                                            4506 Chester Avenue
                                            Cleveland, Ohio 44103
                                            (216) 472-2220
                                            flevenson@acluohio.org
                                            ebonham@acluohio.org

                                            David J. Carey (0088787)
                                            ACLU of Ohio Foundation
                                            1108 City Park Avenue, Suite 203
                                            Columbus, Ohio 43206
                                            (614) 586-1972
                                            dcarey@acluohio.org

                                            T. Alora Thomas-Lundborg*
                                            Dale Ho*
                                            American Civil Liberties Union
                                            125 Broad Street
                                            New York, NY 10004
                                            Tel: 212-519-7866
                                            Tel: 212-549-2693
                                            athomas@aclu.org
                                            dale.ho@aclu.org
                                            *Pro Hac Vice Forthcoming

                                            Attorneys for Intervening Plaintiffs



                                               27
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 28 of 29 PAGEID #: 125




                                       28
Case: 2:20-cv-02129-EAS-CMV Doc #: 14 Filed: 04/30/20 Page: 29 of 29 PAGEID #: 126




                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I electronically filed the foregoing using the ECF
system which will send notification of such filing to all counsel of record.

                                             /s/ Freda J. Levenson
                                             Freda J. Levenson




                                                29
